UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event report)April 25, 2012 Severn Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-49731 52-1726127 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 200 Westgate Circle, Suite 200, Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) (Former name or former address, if change since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Severn Bancorp, Inc. (“Bancorp”) held its Annual Meeting of Shareholders on April 24, 2012, at which time it (a) elected three (3) individuals to serve a three-year term as directors, (b) elect one (1) individual to serve for a two year term as director; (c) elected one individual to serve for a one year term as director; (d) ratified the appointment of ParenteBeard LLC as Bancorp’s independent auditor for the fiscal year ending December 31, 2012; and (e) approved a non-binding advisory vote on Bancorp’s executive compensation. The name of the Directors who were elected at the Annual Meeting of Shareholders for a three year term is as follows: Votes For Votes Withheld Broker Non-Votes Alan J. Hyatt Mary Kathleen Sulick James H. Johnson, Jr. The name of the Director who was elected at the Annual Meeting of Shareholders to serve a two year term is as follows: Votes For Votes Withheld Broker Non-Votes David S. Jones The name of the Director who was elected at the Annual Meeting of Shareholders to serve a one year term is as follows: Votes For Votes Withheld Broker Non-Votes Raymond S. Crosby The names of the Directors whose terms of office continued after the Annual Meeting of Shareholders are as follows: John A. Lamon, II Konrad M. Wayson Albert W. Shields Eric M. Keitz The shareholders of Bancorp ratified the appointment of ParenteBeard LLC as Bancorp’s independent auditor for the fiscal year ending December 31, 2012 as follows: Votes For Votes Against Votes Abstain Appointment of ParenteBeard LLC as independent auditor The shareholders of Bancorp approved Bancorp’s executive compensation as follows: Votes For Votes Against Votes Abstain Broker Non-Votes Approvalof Executive Compensation Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Severn Bancorp, Inc. Dated:April 25, 2012 By:/Alan J. Hyatt/ Alan J. Hyatt, President
